PER CURIAM.
We affirm that part of the order under review determining the effective date of the commencement of periodic alimony to the appellant to be October 2, 1981; we reverse that part of the order reserving jurisdiction to award an attorney’s fee to the appellee, since any fee award to the former husband in this case must be, but is not, supported on the ground that the appellant’s motion to determine the effective date of the commencement of periodic alimony was frivolous.
Affirmed in part; reversed in part.